DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/11/2022 was entered and made of record.  Claim 1 and 3 have been amended.  Claim 2 was cancelled.  Claims 1 and 3-15 remain pending.

Response to Arguments
Regarding to rejections 1, 3-7, Applicant argued “To expedite allowance and issue, Applicant has amended all of the claims to be directed to allowable subject matter, obviating these rejections. Applicant's silence as to certain assertions or requirements applicable to such rejections (e.g., whether a reference constitutes prior art, motivation to combine references, etc.) does not acquiescence by Applicant that such assertions are accurate or that such requirements have been met, and Applicant reserves the right to further analyze and dispute such assertions in the future. In particular, claim 1 is amended to recite the allowable subject matter features of claim 2, which is canceled. Claim 3 is correspondingly amended to change dependency to claim 1. With these changes, Applicant asserts that claims 1, 3 - 7, and 15 are now in condition for allowance”.
Applicant' s arguments, with respect to 1, 3-7 have been fully considered and are persuasive.  The rejections of claims 1, 3-7 have been withdrawn

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
According  MPEP 714, (i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
Claim 2
2. (Canceled)

Allowable Subject Matter
Claims 1, 3-15 allowed
The following is a statement of reasons for the indication of allowable subject matter as indicated in the Office Action dated 05/11/2022.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “the internal support structure comprising a cylinder support assembly attached between the first and second hemispherical shells”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-7 and 15, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 8, the prior art does not teach or suggest the claimed invention having “at least one pedestal at a respective predefined location from an explosive device and that supports one of the at least one ISBIRD; a test controller that triggers the explosive device to produce a blast impulse that propels each of the at least one ISBIRD from their respective at least one pedestal through the air; and a computer that analyzes the acceleration data caused by the blast impulse and retrieved from the at least one ISBIRD”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862